PER CURIAM.
Appellant asserts, and the State concedes, the trial court made two errors below. First, the record does not support the court’s cited reason for imposing a departure sentence. See Firkey v. State, 593 So.2d 1155 (Fla. 4th DCA 1992) (holding the type of trauma that usually results from being a victim of a crime may not be used to justify departure). Second, the amended judgment contains several errors, including: it erroneously reflects that Count II is a second-degree felony when it is actually a third-degree felony; it states the appellant pled nolo contendere to Count IV instead of stating he was found and adjudicated guilty after a bench trial; and it states Count IV is a second degree felony when in fact appellant was found guilty of - a lesser included third-degree felony.
Therefore, we reverse and remand with instructions for the trial court to sentence the appellant within the sentencing guidelines and to correct the three mistakes on the amended judgment.
ANSTEAD, GLICKSTEIN and STONE JJ., concur.